Citation Nr: 0123456	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  94-45 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for residuals of a closed 
head injury.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1955 to 
October 1957, and from October 1961 to August 1962 in the 
United States Naval Reserve.  



Service records indicate subsequent service in the Naval 
Reserve; however, this service has not been verified.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision from the 
Denver, Colorado Department of Veterans Affairs (VA) Regional 
Office (RO).  


REMAND

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630-45,632 (August 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

In particular, the Board is of the opinion that the VA 
examinations performed pursuant to Board's February 1997 
remand are inadequate.  

Service medical records establish that the veteran sustained 
a fractured nose and left wrist in a moped accident in June 
1961.  He was subsequently involved in motor vehicle 
accidents in 1984 and 1988.  The medical record indicates 
that at least some amount if not all of his current residuals 
stem from the 1984 and 1988 accidents.  

In February 1997 the Board remanded the case to the RO to 
obtain a VA examination that determined the relationship 
between the 1961 accident and his current symptoms.  

Both VA examinations scheduled pursuant to the Board's remand 
were conducted in October 1997.  The first examination 
(conducted by Dr. CO) generally noted that the claims folder 
had been reviewed.  

It also provided a discussion of the veteran's post-service 
medical records; however, it is unclear as to whether service 
medical records were reviewed.  In fact, it appears that at 
least some of the conclusions regarding the veteran's 1961 
injury were based on the veteran's own history rather than 
the service medical records.  

While Dr. CO appeared to conclude that the 1961 accident did 
not have a significant impact on his current cognitive 
impairment, he did not rule it out as a contributing factor, 
noting the cumulative effect of the multiple head injuries he 
has sustained through the years.  This conclusion appears to 
be based in part on the examiner's implicit conclusion that 
the veteran sustained a head injury in 1961.  This implicit 
conclusion appears to be based on the veteran's own history.  

On examination, the veteran reported sustaining a closed head 
injury in the 1961 accident.  Service medical records do not 
support this assertion.  The hospitalization report only 
notes that the veteran sustained a fracture of his nasal bone 
and a left wrist sprain.  A closed head injury was not 
diagnosed.  Furthermore, neurological examinations were 
described as within normal limits, and while the possibility 
of cerebral spinal fluid drainage was noted, this problem was 
never actually confirmed.  

The VA examiner (Dr. CO) made no mention of this apparent 
discrepancy from the veteran's own reported history of the 
accident, and appeared to accept the veteran's statement that 
he had sustained a closed head injury.  

The same problem exists with the October 1997 VA examination 
conducted by Dr. GD.  As with Dr. CO, Dr. GD appeared to link 
the majority of the veteran's current impairments to the more 
recent motor vehicle accidents, but went on to note that the 
1961 head injury was significant.  

Dr. GD also did not entirely rule out that the 1961 injury 
may have resulted in current residuals, only finding that the 
1961 injury did not result in "marked" impairment of 
function.  



Such a statement clearly does not rule out the inservice 
injury as being the cause of some current loss of functioning 
that is less than marked.  The upshot is that this possible 
link implied by Dr. GD appears to be based on a reliance on 
an inaccurate history provided by the veteran.  

During this examination the veteran reported sustaining a 
skull fracture with loss of cerebrospinal fluid in the 1961 
accident.  Dr. GD made no reference to the conflict between 
the veteran's history and the service medical records.  

As indicated above, the 1961 hospitalization report makes no 
reference to a skull fracture or that the veteran actually 
had a problem with cerebrospinal fluid leakage.  Dr. GD 
appeared to simply accept the veteran's history and drew his 
conclusions from there.  

In light of the above, the Board concludes that the October 
1997 VA examinations do not sufficiently allow for a 
determination to be made at this time because the conclusions 
made in both reports were based on an inaccurate history 
provided by the veteran.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995); see also Reonal v. Brown, 5 Vet. 
App. 458, 461 (1993) (holding that an opinion based on an 
inaccurate factual premise has no probative value).  

However, because there is still some indication that some of 
the veteran's current impairment may be the result of, at 
least in part, the 1961 injury, a remand is required so that 
a medical opinion can be obtained.  

In providing any opinion, the examiner should specifically 
assess the service medical records and the post-service 
medical records in making a conclusion.  38 U.S.C.A. 
§ 5103A(d) (West Supp. 2001).  

Prior to obtaining the above opinion, the RO should perform 
other development that is required.  First, service medical 
records indicate that the veteran was in the United States 
Naval Reserve into the 1980s.  

While it does not appear that the veteran's subsequent head 
injuries occurred while he was serving in the Reserve 
(Reserve medical records are not dated beyond 1982), the 
Board is of the opinion that the RO should verify all periods 
of the veteran's service, including any active duty for 
training and inactive duty for training, in the unlikely, but 
nevertheless possible, event that either the 1984 or 1988 
accident occurred while the veteran was on inactive duty for 
training or active duty for training.  38 C.F.R. § 3.6(a) 
(2000) ("Active military, naval, and air service" includes 
any period of active duty for training during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty, and any period 
of inactive duty training during which the individual 
concerned was disabled or died from an injury incurred or 
aggravated in line of duty) (emphasis added).

The record also indicates that the veteran is receiving 
disability benefits from the Social Security Administration 
(SSA).  The RO should obtain these records on remand.  See 
38 U.S.C.A. § 5103A(c)(3) (West Supp. 2001); 66 Fed. Reg. 
45,620, 45, 631 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(c)(2)).  

In addition, during the February 1968 VA examination, the 
veteran reported having an electroencephalogram performed in 
1966 with a diagnosis of "mild cerebral disrhythimia."  
This record does not appear to be on file.  Nor has the 
veteran identified the source of this alleged test.  On 
remand, the RO should request the veteran to either submit 
this evidence or identify its location and authorize its 
release so that the RO may obtain it.  

Finally, it appears that the veteran's address has changed 
again, as evidenced by the June 2001 report of contact.  On 
remand, the RO should verify the veteran's current address.  

On remand, the RO should also consider whether any additional 
notification or development action is required under the 
VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000); see also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159).  

Therefore, this case is remanded for the following:  

1.  The RO should verify the veteran's 
current address.  

2.  The RO should request the veteran to 
identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records pertinent to his 
claim.  38 U.S.C.A. § 5103A(b) (West 
Supp. 2001); Kutscherousky v. West, 
12 Vet. App. 369 (1999).  

In particular, the RO should ask the 
veteran to submit or identify the 
location of the 1966 electroencephalogram 
report diagnosing "mild cerebral 
disrhythimia," including any other 
evidence from the facility where this 
test was performed.  

After securing any necessary 
authorization or medical releases, the RO 
should make reasonable efforts to obtain 
legible copies of the veteran's complete 
treatment records from all sources 
adequately identified whose records have 
not previously been secured.  38 U.S.C.A. 
§ 5103A(b), (c) (West Supp. 2001)); 66 
Fed. Reg. 45,620, 45,630-45,631 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(c)).  

Regardless of the veteran's response, the 
RO should secure all outstanding VA 
treatment reports.  All information which 
is not duplicative of evidence already 
received should be associated with the 
claims file.  




3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  

4.  The RO should request the NPRC or 
other appropriate service department to 
determine all of the veteran's service in 
the United States Naval Reserve, 
including any active duty for training 
and/or inactive duty for training.  

If it is found that there are additional 
service medical records not already on 
file pertaining to such service, the RO 
should attempt to obtain such records.  

The efforts to obtain any records from a 
Federal department or agency shall 
continue until the records are obtained 
unless it is reasonably certain that such 
records do not exist or that further 
efforts to obtain those records would be 
futile.  38 U.S.C.A. § 5103A(b)(3)) (West 
Supp. 2001).  



5.  If the RO is unable to obtain any of 
the relevant records sought, it shall 
notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C.A § 5103A(b)(2)); 
66 Fed. Reg. 46,620, 45,631 (to be 
codified at 38 C.F.R. § 3.159(e)).  

6.  Following the above, the RO should 
obtain a VA medical opinion to ascertain 
the nature and etiology of the veteran's 
current residuals of a closed head 
injury.  

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior and 
pursuant to conduction and completion of 
the opinion.  The examiner must annotate 
the report that the claims file was in 
fact made available for review in 
conjunction with the review.  

Any further indicated special 
reviews/studies should be conducted.  

The examiner should review the veteran's 
complete military and medical history, 
and upon doing so answer the following 
questions:

(a) Did the veteran sustain a closed 
head injury in June 1961 or at any 
time while he was in the service?  

The examiner must discuss the service 
medical records in answering this 
question.  



(The Board notes that there appear to 
be two inservice references to 
specific injuries possibly involving 
the head: the June 1961 accident, and 
a June 1962 report of the veteran 
hitting his head against a locker)

(b) If it is determined that the veteran 
sustained a closed head injury while 
in service, what is the likelihood 
that the veteran's current closed head 
injury residuals are due to the 
inservice head injury?  

In answering this question, the 
examiner must discuss the relationship 
of the veteran's current symptoms to 
the 1984 and 1988 injuries.  

In answering the above questions, the 
examiner should also discuss any 
previous opinions given regarding the 
etiology of the veteran's current 
residuals of a closed head injury.  

If the medical specialist is of the 
opinion that no opinions can be 
expressed without first examining the 
veteran, the RO should arrange for 
such an examination.

Any opinions expressed by the medical 
specialist must be accompanied by a 
complete rationale.  

7.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
requested medical opinion(s) to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand, and if they are not, the 
RO should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).  

In addition, the RO must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(see 38 U.S.C.A. §§ 5102, 5103, 5103A, 
and 5107 (West Supp. 2001)) are fully 
complied with and satisfied.  See also 66 
Fed. Reg. 45,620, 45,630-45,632 (August 
29, 2001) (to be codified at 38 C.F.R. 
§ 3.159).  

8.  After undertaking any necessary 
development in addition to that specified 
above, the RO should readjudicate the 
issue of entitlement to service 
connection for residuals of a closed head 
injury.  

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case (SSOC).  The SSOC must contain notice 
of all relevant actions taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertinent to the issue currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO; however, the veteran 
is hereby notified that failure to report for a scheduled VA 
examination(s) without good cause shown may adversely affect 
the outcome of his claim for service connection for residuals 
of a closed head injury.  38 C.F.R. § 3.655 (2000).  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


